Citation Nr: 1420280	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  12-33 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Whether the reduction in evaluation from 60 percent to 30 percent, effective March 1, 2011, for chronic pleurisy of the left lung was proper.

2. Entitlement to an increased rating for chronic pleurisy of the left lung, evaluated as 60 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel



INTRODUCTION

The Veteran had active military service from November 1942 to November 1945.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In that rating decision, the RO decreased the Veteran's disability rating for his service-connected chronic pleurisy of the left lung from 60 percent to 30 percent.

The Veteran requested a hearing before a member of the Board.  See November 2012 VA Form 9.  However, the Veteran withdrew that hearing request in a February 2014 statement.  Thus, the request is withdrawn.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. Evidence available at the time of the rating reduction did not reflect improvement in the service-connected chronic pleurisy of the left lung; there was no clear showing that symptoms had improved such that he no longer met the criteria for a 60 percent rating.

2. The Veteran's chronic pleurisy of the left lung is manifested by FEV-1 of no less than 40 percent predicted, FEV-1/FVC of no less than 40 percent, and DLCO (SB) of no less than 40 percent predicted; there was no evidence of chronic respiratory failure with carbon dioxide retention, cor pulmonale, or tracheostomy.




CONCLUSIONS OF LAW

1. The reduction of the evaluation for chronic pleurisy of the left lung from 60 percent to 30 percent, effective March 1, 2011, was not warranted.  38 U.S.C.A. § 1155, 5104, 5112 (West 2002); 38 C.F.R. §§  3.105, 3.344, 4.97, Diagnostic Code 6845 (2013).

2. The criteria for a rating in excess of 60 percent for chronic pleurisy of the left lung have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.96, 4.97, Diagnostic Code 6845(2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012). 

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In a pre-adjudication letter dated in May 2010, RO notified the Veteran of the evidence needed to substantiate his claim for an increased rating for chronic pleurisy of the left lung.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist him in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  He was notified of the disability rating and effective date elements of his claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Court held in Vazquez-Flores v. Peake that 38 U.S.C.A § 5103(a) requires, at a minimum, that the Secretary notify the Veteran that, to substantiate an increased rating claim, the Veteran must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated sub nom, Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Additionally, a claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment.  Id.

Furthermore, the Court directed that the notice must also provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation -- e.g., competent lay statements describing symptoms, medical and hospitalization records, medical statements, employer statements, job application rejections, and any other evidence showing an increase in the disability or exceptional circumstances relating to the disability.  Id.

The May 2010 letter told the Veteran that evidence of worsening could substantiate the increased rating claim.  He was notified in the May 2010 letter that medical or lay evidence could be submitted to substantiate his increased rating claim and was provided with specific examples.  The letters stated that the Veteran could submit letters from individuals who could describe the manner in which his disability had worsened. 

The May 2010 letter also explained that disability ratings are determined by applying VA's rating schedule under which the RO would assign a rating from 0 to 100 percent, and that it would consider evidence of the nature of the symptoms of the condition, their severity and duration, and their impact upon employment. 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim. 38 C.F.R. § 3.159(c)(4). 

VA obtained the Veteran's service treatment records, pertinent service personnel records, and all of the identified relevant post-service VA treatment records and private medical records.  In addition, he was afforded a VA examination to assess the severity of his service-connected chronic pleurisy of the left lung.  The examination findings are sufficient to apply the rating criteria.

Merits

A. Reduction

In May 2010, the Veteran sought an increased rating for service-connected chronic pleurisy of the left lung.  By a September 2010 rating decision, the RO proposed a reduction of the rating of that service-connected disability from 60 percent to 10 percent based on the findings of the June 2010 VA examination.  The Veteran was notified of the RO's intent to reduce the rating by a letter dated September 2010.

By that letter, the Veteran was afforded the opportunity for a hearing and was given 60 days in which to submit additional evidence to show why his compensation payments should be continued at their present level.  See 38 C.F.R. § 3.105(e) and § 3.105(i) (2013). By a September 2010 letter, the Veteran declined the opportunity to have a hearing, but he submitted private treatment records dated June 2010.  The Veteran also directed the RO's attention to documents submitted by the Veteran in May 2010.

The Veteran was afforded another VA examination October 2010.  Subsequently, the RO issued a December 2010 rating decision by which it reduced the rating for the Veteran's chronic pleurisy of the left lung to 30 percent, effective March 1, 2011.  Given the chronology of the process described above, the Board finds that the RO complied with the procedures required under 38 C.F.R. § 3.105(e)  for reducing the Veteran's disability rating by notifying him of his rights and giving him an opportunity for a hearing and time to respond. 

In certain rating reduction cases, VA benefits recipients are to be afforded greater protections. 38 C.F.R. § 3.344(a)(b) (2013).  Those regulations provide that rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability ratings consistent with the laws and VA regulations governing disability compensation and pension.  However, the provisions of 38 C.F.R. § 3.344(c) specify that those considerations are applicable for ratings that have continued for long periods at the same level (five years or more), and that they do not apply to disabilities that have not become stabilized and are likely to improve.  Re-examinations disclosing improvement, physical or mental, in these disabilities will warrant a reduction in rating. Similar protections are afforded to Veterans who have been awarded a total rating based on unemployability. 38 C.F.R. § 3.343 (2013).  In this case, however, the 60 percent disability rating for chronic pleurisy of the left lung was in effect for less than five years: from May 16, 2008, to March 1, 2011.  An examination disclosing improvement will, therefore, warrant reduction in the rating. 38 C.F.R. § 3.344(c) (2013). The question is, thus, whether an examination had shown an improvement warranting reduction of the rating.

In addition, the Court has held that several general regulations are applicable to all rating reduction cases, without regard for how long a particular rating has been in effect. Moreover, the Court has stated that certain regulations "impose a clear requirement that VA rating reductions, as with all VA rating decisions, be based upon a review of the entire history of the veteran's disability."  Brown v. Brown, 5 Vet. App. 413, 420 (referring to 38 C.F.R. §§ 4.1, 4.2, 4.13).  A rating reduction requires an inquiry as to "whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations." See Brown, 5 Vet. App. at 421.

Significantly, in a rating reduction case, VA has the burden of establishing that the disability has improved. This is in stark contrast to a case involving a claim for an increased (i.e., higher) rating, in which it is the Veteran's responsibility to show that the disability has worsened. A rating reduction case focuses on the propriety of the reduction, and is not the same as an increased rating issue.  See Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991).  In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had demonstrated actual improvement.  Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992).

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor. 38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2013).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2013); Peyton v. Derwinski, 1 Vet. App. 282   (1991).  Further, the assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case." See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Any change in a Diagnostic Code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

The Veteran's chronic pleurisy of the left lung is rated under Diagnostic Code 6845.

The General Formula provides for ratings from 10 to 100 percent based primarily on the results of pulmonary function tests (PFTs), specifically, Forced Expiratory Volume in one second (FEV-1), Forced Vital Capacity (FVC), and Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)). 

In particular, a 10 percent rating will be assigned where there is FEV-1 of 71- to 80-percent predicted, or FEV-1/FVC of 71 to 80 percent, or DLCO (SB) of 66- to 80-percent predicted. A 30 percent rating will be assigned where there is FEV-1 of 56- to 70-percent predicted, or FEV-1/FVC of 56 to 70 percent, or DLCO (SB) of 56- to 65-percent predicted. A 60 percent rating will be assigned where there is FEV-1 of 40- to 55-percent predicted, or FEV-1/FVC of 40 to 55 percent, or DLCO (SB) of 40- to 55-percent predicted; or whether there is maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit). A 100 percent rating will be assigned where there is FEV-1 less than 40 percent of predicted value, or the FEV-1/FVC is less than 40 percent, or DLCO (SB) is less than 40-percent predicted; or where there is maximum exercise capacity of less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or cor pulmonale (right heart failure), or right ventricular hypertrophy, or pulmonary hypertension (shown by Echo or cardiac catheterization), or episode(s) of acute respiratory failure, or required outpatient oxygen therapy.

Notes to the General Rating Formula for Restrictive Lung Disease provide further rating guidance. Note (1) provides that a 100-percent rating shall be assigned for pleurisy with empyema, with or without pleurocutaneous fistula, until resolved. Note (2) provides that, following episodes of total spontaneous pneumothorax, a rating of 100 percent shall be assigned as of the date of hospital admission and shall continue for three months from the first day of the month after hospital discharge. Note (3) provides that gunshot wounds of the pleural cavity with bullet or missile retained in lung, pain or discomfort on exertion, or with scattered rales or some limitation of excursion of diaphragm or of lower chest expansion shall be rated at least 20-percent disabling.  

Post-bronchodilator studies are required when PFTs are done for disability evaluation purposes, except when the results of pre-bronchodilator PFTs are normal, or when the examiner determines that post-bronchodilator studies should not be done and states why.  When evaluating based on PFTs, post-bronchodilator results are to be used in applying the criteria in the rating schedule, unless the post-bronchodilator results were poorer than the pre-bronchodilator results, in which cases the pre-bronchodilator values should be used.  When there is a disparity between the results of different PFTs (FEV-1, FVC, etc.), so that the evaluation would differ depending on which test result is used, the test result that the examiner states most accurately reflects the level of disability should be used.  If the FEV-1 and the FVC are both greater than 100 percent, a compensable evaluation should not be assigned based on a decreased FEV-1/FVC ratio.  38 C.F.R. § 4.96.

The Veteran's 60 percent rating was awarded primarily on the results of the June 2008 VA examination.  That examination showed FEV-1/FVC was 99 percent, FEV-1 was 54 percent, FVC was 99 percent, and DLCO (SB) was 77 percent; it was also noted that all values were post-bronchodilator as the Veteran had taken a bronchodilator prior to the testing.

The Veteran underwent a VA examination in June 2010.  There, post-bronchodilator results showed FEV-1/FVC was 71 percent, FEV-1 was 77 percent, FVC was 107 percent, and DLCO (SB) was not recorded as the examiner deemed that test unnecessary.

The Veteran again underwent a VA examination in October 2010.  There, post-bronchodilator testing was not performed.  Thus, the results of that testing is not appropriate for rating the Veteran's disability as 38 C.F.R. § 4.96 requires that a PFT include post-bronchodilator testing results.  As such, the Board will disregard those results.

The Veteran underwent a VA PFT test in November 2010.  There, post-bronchodilator results showed FEV-1/FVC was 67 percent, FEV-1 was 67 percent, FVC was 119 percent.

The Board finds the evidence relied upon by the RO in reducing the Veteran's rating insufficient to support such a reduction.  First, PTF testing performed at the Veteran's October 2010 VA examination did not even include post-bronchodilator testing.  As such, any results from that testing were not sufficient for rating the Veteran's service-connected disability under Diagnostic Code 6845.  Further, the two sets of PFT testing results that the RO relied on indicate a worsening of the Veteran's pulmonary functioning.  The June 2010 results showed FEV-1/FVC was 71 percent, while November 2010 showed it at only 67 percent.  Moreover, June 2010 results showed FEV-1 was 77 percent, while November 2010 testing showed it at only 67 percent.

In addition, a March 2010 PFT was also conducted by VA.  Despite the fact that the results of that PFT was not included in the VA treatment note, the provider explained that post-bronchodilator testing was performed as part of the PFT and, when compared to pre-bronchodilator testing, "...results reveal[ed] improvement in the FVC of 25%/740 ml and in the FEV1 of 28%/400 ml...." The examiner also noted that "...when compared with a previous study in January of 2008, there has been reduction in both the FVC and FEV-1."  A review of the record reveals a private January 2008 PFT test was conducted.  That PFT testing showed post-bronchodilator testing for FEV-1 at 68 percent.  Making it wholly plausible that testing conducted in March 2010, at the time the RO was considering a reduction in the Veteran's rating, that the Veteran's PFT results would have supported a 60 percent rating under the diagnostic code.

Moreover, the Board also notes the opinion of the June 2013 VA examiner.  That examiner that "this Veteran does not show evidence of a current diagnosed pleurisy of his left lung."  As support for her contention, the examiner cited to Wikipedia.  First, the Board notes that this information was not of record when the reduction in the Veteran's rating was effectuated, thus it is not sufficient to support the reduction.  Second, as it appears that the VA examiner's expertise on the subject matter at hand was limited to the degree that reference had to be made to an online encyclopedia available to the general public that is of known questionable reliability, the Board finds this opinion to be of no probative value.  Thus, the June 2013 examiner's opinion is not sufficient to warrant a reduction.

As noted above, in a rating reduction case, VA has the burden of establishing improvement, as opposed to the situation in a claim for increase.  See Peyton, 1 Vet. App. at 286.  In this instance, the Board does not find that the burden has been met by VA.  The first VA examination conducted in relation to the Veteran's claim for an increase showed that the Veteran met the criteria for a 10 percent rating.  Shortly thereafter, PFT testing conducted by VA in November 2010 showed the Veteran meeting the criteria for a 30 percent rating.  In a matter of mere months, PFT results showed that the Veteran's service-connected disability had worsened.  Further, the Board highlighted the March 2010 PFT results (despite not showing the actual results of the PFT), which also stated that results had worsened since 2008.  Given the totality of the evidence before the RO when it proposed and effectuated the reduction, the Board does not conclude that the evidence preponderates in favor of a showing that the Veteran's disability had worsened.  Thus, the Veteran's 60 percent rating for chronic pleurisy of the left lung is restored.

B. Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2013).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 ; 38 C.F.R. § 4.1 (2013). In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628   (1992).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2013).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282  (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate when the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  "The relevant temporal focus for adjudicating an increased-rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim." Hart, 21 Vet. App. at 509.

Additionally, if two evaluations are potentially applicable, the higher evaluation is assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2013). Any reasonable doubt regarding a degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).

As the Veteran's 60 percent evaluation was restored, the issue is whether an evaluation in excess of 60 percent is warranted.  As discussed above, Diagnostic Code 6845 provides that a 60 percent rating will be assigned where there is FEV-1 of 40- to 55-percent predicted, or FEV-1/FVC of 40 to 55 percent, or DLCO (SB) of 40- to 55-percent predicted; or whether there is maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit). A 100 percent rating will be assigned where there is FEV-1 less than 40 percent of predicted value, or the FEV-1/FVC is less than 40 percent, or DLCO (SB) is less than 40-percent predicted; or where there is maximum exercise capacity of less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or cor pulmonale (right heart failure), or right ventricular hypertrophy, or pulmonary hypertension (shown by Echo or cardiac catheterization), or episode(s) of acute respiratory failure, or required outpatient oxygen therapy.

Notes to the General Rating Formula for Restrictive Lung Disease provide further rating guidance. Note (1) provides that a 100-percent rating shall be assigned for pleurisy with empyema, with or without pleurocutaneous fistula, until resolved. Note (2) provides that, following episodes of total spontaneous pneumothorax, a rating of 100 percent shall be assigned as of the date of hospital admission and shall continue for three months from the first day of the month after hospital discharge. Note (3) provides that gunshot wounds of the pleural cavity with bullet or missile retained in lung, pain or discomfort on exertion, or with scattered rales or some limitation of excursion of diaphragm or of lower chest expansion shall be rated at least 20-percent disabling. Disabling injuries of shoulder girdle muscles (Groups I to IV) shall be separately rated and combined with ratings for respiratory involvement. Involvement of Muscle Group XXI (Diagnostic Code 5321), however, will not be separately rated. 38 C.F.R. § 4.97. 

Post-bronchodilator studies are required when PFTs are done for disability evaluation purposes, except when the results of pre-bronchodilator PFTs are normal, or when the examiner determines that post-bronchodilator studies should not be done and states why.  When evaluating based on PFTs, post-bronchodilator results are to be used in applying the criteria in the rating schedule, unless the post-bronchodilator results were poorer than the pre-bronchodilator results, in which cases the pre-bronchodilator values should be used.  When there is a disparity between the results of different PFTs (FEV-1, FVC, etc.), so that the evaluation would differ depending on which test result is use, the test result that the examiner states most accurately reflects the level of disability should be used.  If the FEV-1 and the FVC are both greater than 100 percent, a compensable evaluation should not be assigned based on a decreased FEV-1/FVC ratio.  38 C.F.R. § 4.96.

As discussed above, the Veteran underwent a VA examination in June 2010.  There, post-bronchodilator results showed FEV-1/FVC was 71 percent, FEV-1 was 77 percent, FVC was 107 percent, and DLCO (SB) was not recorded as the examined deemed that test unnecessary.  The examiner also noted that the Veteran did not display cor pulmonale, congestive heart failure, pulmonary hypertension, or right ventricular hypertrophy.  The examiner noted both chronic pleurisy of the left lung and chronic obstructive pulmonary disease (COPD).  Under Diagnostic Code 6845, those results do not support a rating in excess of 60 percent.

Additionally, as discussed above, the Veteran underwent another VA examination in October 2010.  There, while PFT testing was performed, post-bronchodilator testing was not performed.  Thus, the results of that testing are not appropriate for rating the Veteran's service-connected disability under Diagnostic Code 6845.  

As also discussed above, the Veteran underwent a VA PFT test in November 2010.  There, post-bronchodilator results showed FEV-1/FVC was 67 percent, FEV-1 was 67 percent, FVC was 119 percent. Those results also do not support a rating in excess of 60 percent under Diagnostic Code 6845.

The Veteran has submitted evidence from his private provider, Dr. D.  A PFT was conducted in August 2011.  However, like the PFT testing conducted at the October 2010 VA examination, there is no evidence that Dr. D. conducted post-bronchodilator testing.  As such, the results of the private PFT testing are not adequate to rate the Veteran's disability under Diagnostic Code 6845.

Finally, the Veteran underwent another VA examination in September 2013.  However, no PFT testing at all was conducted at that examination.  

The Veteran has offered statements and other private medical evidence in support of his claim; however, Diagnostic Code 6845 requires PFT testing to determine the appropriate rating for the Veteran's service-connected disability.  As discussed above, only two PFTs include post-bronchodilator testing, the November 2010 VA test and the one performed at the June 2010 VA examination, were performed during the rating period.  Neither of those tests showed FEV-1 less than 40 percent, FEV-1/FVC less than 40 percent, DLCO less than 40 percent, maximum exercise capacity less than 15 ml/kg/min oxygen consumption, cor pulmonale, right ventricular hypertrophy, or pulmonary hypertension.  In addition, there are no episodes of acute respiratory failure or evidence of outpatient oxygen therapy.  As such, a rating in excess of 60 percent for chronic pleurisy of the left lung is not warranted under Diagnostic Code 6845.  

The record does not establish that the rating criteria are inadequate for rating the Veteran's chronic pleurisy of the left lung such that an extraschedular rating is warranted. The effects of the Veteran's disability have been fully considered and are contemplated in the rating schedule.  Specifically, Diagnostic Code 6845 considers the symptoms of decreased lung capacity. Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

The appeal for restoration of a 60 percent rating for service-connected chronic pleurisy of the left lung, effective March 1, 2011, is granted.

Entitlement to a disability rating in excess of 60 percent for chronic left pleurisy is denied.




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


